DETAILED ACTION
This Action is in response to Applicant’s Remarks filed on 03/03/2021. Claims 1-21 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Allowable Subject Matter
Claims 1-21 are allowed.
Regarding to claim 1, 8 and 15, the best prior art found during the prosecution of the application, GUAN LU Chinese Patent Application No. :( CN106330350B) hereinafter referred as Lu, in view of GENG JIAN Chinese Patent Application No. :( CN103107836B) hereinafter referred as JIAN. Lu teaches the channel correction of multiple RRUs. The dedicated calibration reference channel in each RRU completes the channel calibration inside each RRU, and then the channel calibration between RRUs is performed. This existing channel calibration mechanism makes it possible for RRUs that do not have a calibration reference channel and do not have the channel self-calibration function. It is impossible to complete the channel correction between multiple RRUs. The baseband unit BBU sends a first channel correction instruction to the first RRU, and the first channel correction instruction triggers the first RRU to transmit to the X2 service channels of the second RRU through the XI transmission channel of the X1 service channels of the first RRU The X2 receiving channel in, sends the first correction reference signal, and each service channel includes  transmitting channel and  receiving channel, where  is an integer greater than 1, and X2 is an integer greater than 1. The BBU sends a second channel correction instruction to the second RRU, and the second channel correction instruction triggers the second RRU to transmit to the first RRU through the X2 transmission channel of the X2 service channels of the second RRU. The X1 receiving channel of the X1 service channels sends the second correction reference signal. 
JIAN teaches Self-calibration can be used to calibrate the antenna array in the base station. assisting in calibrating the proportions of the transmitting and receiving channels of the antenna for data transmission and reception to be consistent. There are two main types of reference antenna settings. One type requires a separate calibration antenna, which is only used for antenna calibration to transmit and receive data services; the other type is to select one of the data transceiver antenna arrays as the reference antenna. The reference antenna transmits the test signal. Other antennas detect the signal from the reference antenna, and based on this detection result, the base station can obtain appropriate reception calibration parameters. However, Lu and JIAN fail to teach the method, device for determining a shared journey. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the n other RRUs is 1, and a quantity of hops of a shortest calibration path between any two RRUs in the calibration path topology is less than or equal to a preset hop quantity threshold, wherein n is a natural number greater than or equal to 1; controlling, by the control apparatus of the RRU based on the resource configuration information, the RRU to send and receive a calibration signal on the time-frequency resource; obtaining, by the control apparatus of the RRU, m groups of path information based on the calibration signal sent and received by the RRU, wherein m=1, or m=M, M is a quantity of channels of the RRU, and each of the m groups of path information comprises path information of n calibration paths between one channel of the RRU and the n other RRUs; obtaining, by the control apparatus of the RRU, m calibration coefficients based on the m groups of path information; and compensating, by the control apparatus of the RRU, the M channels of the RRU by using the m calibration coefficients. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642